     Case 8:19-cv-02050-CBM-ADS Document 14 Filed 11/20/19 Page 1 of 4 Page ID #:898

                                                                                   _ . _.
 iAdam Bereki
                                   ~~IG~~AL                        =U
                                                                   2K,
                                                                         p~sTRfCTCOU T' _

a 818 Spirit                                                        NOV ~ ~
                                                                            2019
  Costa Mesa, California [92626]
3
  949.241.6693
4 abereki@gmail.com

5 In Propria Persona

6

7 I

8

9

~o                         United States District Court
                           Central District of California
~~
~2

13
       Adam Bereki, a man                     Case No.: 8:19—CV-02050
14                                           (CBM)(ADS)
is                              Plaintiff
       vs.
16                                           NOTICE
1~ Gary Humphreys, a man;
                                             CHALLENGE TO THE
is
       Karen Humphreys, a woman;             CONSITUTIONALITY OF STATE
i9                                           STATUTES
Zo
                                Defendants
21

22

23

24

25

26

27

28




                                                                               1
     Case 8:19-cv-02050-CBM-ADS Document 14 Filed 11/20/19 Page 2 of 4 Page ID #:899




                                       NOTICE
2
       To all parties and the Court:
3

4

5     Pursuant to the notice requirements of Federal Rules of Civil Procedure,
6      Rule 5.1, you are hereby notified the following statutes of the California
       Business &Professions Codes are being Constitutionally challenged:
s ~7031(a), §7031(b), and §7071.17. Refer to Plaintiffs First Amended
9      Verified Complaint for a complete brief on the issues.
io
ii
       Sincer   ,
12

13                        f l ~ ~(GI
       Ada       eki
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                             2
Case 8:19-cv-02050-CBM-ADS Document 14 Filed 11/20/19 Page 3 of 4 Page ID #:900




                          PROOF OF SERVICE

  I hereby certify that I ,served a copy of the NOTICE: CHALLENGE TO
  THE CONSTITUTIONALITY OFSTATE STATUTES upon the following
  parties on November 18, 2019:

  Via First Class Mail and email
  to wbisselli~{~v~~gb-l~~~v.com

  William Bissell
  Attorney for Defendants
  Karen and Gary Humphreys
  14 Corporate Plaza Ste. 120
  Newport Beach, CA 92660




  Via Certified Mail
  7018 2290 0000 0497 1743

  Office of the Attorney General
  300 South Spring Street
  Los Angeles, CA 90013-1230




                                          11/14/19
                                          Date
                                                                                                     Adam Bereki
Case 8:19-cv-02050-CBM-ADS Document 14 Filed 11/20/19 Page 4 of 4 Page ID #:901




                                                                                                      818 Spirit
                                                                                             Casty Mesa, Cali
                                                                                                              fornia 92G26                                                                                     ~:
                                                                                                                                                                                                                                                        ;t.
                                                                                                                                                                                                r
                                                                                                                                                                                                ~
                                                                                  `'
                                                                                                                                                                     _         .. _                                                                           aooirmNat auNCE usa
                                                                                                                           - ..           ___~                                    ~airst ~~t. ~;aur~
                                                                                                                                                                                                     i;house
                                                                                                                                                                                ~~itri: YQl~txda
                                                                                                                ~
                                                                                                                             CLERK U FL
                                                                                                                             ~
                                                                                                                                        !"S~RGTCO 1R
                                                                                                                                  NOV 2 02019
                                                                                                                                                     i~
                                                                                                                                                    - --
                                                                                                                                                                     ~          3~~ W. ~.'t i~
                                                                                                                                                                             Los ~,ngeles, t~
                                                                                                                                                                                                   Skipper
                                                                                                                                                                                               t. `tP. ~t
                                                                                                                                                                                               A X0012-45+E5
                                                                                                                                                                                                            ~Il                                 ,.~ ~
                                                                                                                                                                         ~      .:_                 _                                                                                         {
                                                                                                                        c E~,rrni. n~^rr~ic
                                                                                                                    _                                           ~~
                                                                                                                        F3Y"_.                ___ .._ _r.
                                                                                                                                                            .
                                                                                                                                                                                                                                                                                          i
                                                                                                                                                      ~ifit=i l. ;. ..'
                                                                                                                                                                   •. ' ~.~il s :l.   ~=?.              ~r~ili~.l~Ill~~:~
                                                                                                                                                                                                                          i~',~~~~~~I~,~~~~t~~~~~~~~~
                                                                                                                                                                                                                                                     i,iiJc~~l+~~~lc~!'
                                                                                                                                                                                                                                                                         j~~"I
                                                                                                                                                                                                                                                                                    s .
                                                                                  ~.: ..~_
